******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       EARL THOMPSON v. COMMISSIONER
               OF CORRECTION
                  (AC 37129)
                 Alvord, Keller and Gruendel, Js.
     Argued December 6, 2016—officially released April 4, 2017

   (Appeal from Superior Court, judicial district of
                 Tolland, Fuger, J.)
  Justine F. Miller, assigned counsel, for the appel-
lant (petitioner).
   Bruce R. Lockwood, senior assistant state’s attorney,
with whom, on the brief, were Gail P. Hardy, state’s
attorney, David M. Carlucci, assistant state’s attorney,
and Leon F. Dalbec, Jr., former senior assistant state’s
attorney, for the appellee (respondent).
                          Opinion

  PER CURIAM. Following the denial of his petition for
certification to appeal, the petitioner, Earl Thompson,
appeals from the judgment of the habeas court denying
his petition for a writ of habeas corpus. On appeal,
the petitioner claims that the habeas court abused its
discretion in denying him certification to appeal and
improperly concluded that his trial counsel did not pro-
vide ineffective assistance. We dismiss the appeal.
   The petitioner was convicted of one count of robbery
in the first degree in violation of General Statutes § 53a-
134 (a) (4), one count of conspiracy to commit robbery
in the first degree in violation of General Statutes
§§ 53a-134 (a) (4) and 53a-48, and one count of kidnap-
ping in the first degree as an accessory in violation of
General Statutes §§ 53a-92 (a) (2) (B) and 53a-8, for
crimes committed on August 10, 2004. State v. Thomp-
son, 128 Conn. App. 296, 298, 17 A.3d 488 (2011), cert.
denied, 303 Conn. 928, 36 A.3d 241 (2012). The petitioner
was sentenced to a total of forty-five years imprison-
ment. This court affirmed the petitioner’s conviction. Id.
  The petitioner subsequently filed a fourth amended
petition for a writ of habeas corpus. Following a trial
held on July 29, 2014, the habeas court, Fuger, J., denied
the petition for a writ of habeas corpus. Judge Fuger
subsequently denied the petition for certification to
appeal. The principal issue raised by the petitioner in
this appeal is that the court erred in not finding counsel
ineffective for an alleged failure to present a closing
argument that the restraint or abduction of the victim
was not a kidnapping, but merely incidental to his other
crimes, and to properly file a motion for a judgment of
acquittal as to the charge of kidnapping.
  Our examination of the record on appeal and the
briefs and arguments of the parties persuades us that
the petitioner’s appeal should be dismissed. The habeas
court’s decision fully addresses the arguments raised
in the present appeal, and we adopt its concise and
well reasoned decision as a proper statement of the
relevant facts and the applicable law on the issues.
Thompson v. Commissioner of Correction, 172 Conn.
App. 141,      A.3d      (2014) (appendix). It serves no
useful purpose for us to repeat the discussion contained
therein. Furka v. Commissioner of Correction, 21
Conn. App. 298, 299, 573 A.2d 358, cert. denied, 215
Conn. 810, 576 A.2d 539 (1990).
  The appeal is dismissed.